Citation Nr: 1016145	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-08 686	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2005 and September 2005 rating decisions in which 
the RO, inter alia, denied service connection for bilateral 
hearing loss and tinnitus.  In June 2005 and October 2005, 
the Veteran filed notices of disagreement (NODs).  A 
statement of the case (SOC) for both issues was issued in 
January 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2006.

In September 2006, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  The RO subsequently 
continued denial of the Veteran's claims in a March 2007 
supplemental statement of the case (SSOC).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2009).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In this case, the Veteran's service treatment records (STRs) 
are unremarkable for hearing loss during service.  The Board 
notes, however, that the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).   Likewise, pertinent to the 
Veteran's claim for tinnitus, service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred or aggravated in service. 38 C.F.R. § 
3.303(d).

An October 2005 statement in support of claim signed by the 
Veteran indicates that he was machine gunner in service.  
Moreover, during his September 2006 DRO hearing, the Veteran 
testified that he was exposed to noise during his period of 
service in the form of gunfire during artillery training.  He 
has also asserted that he has experienced tinnitus for years, 
and that, post discharge, he was not exposed to any 
significant noise.   The Veteran is competent to describe 
factual matters of which he has first- hand knowledge, such 
as noise exposure, as well as to report his own symptoms, 
such as ringing in the ears.   See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

Post-service records reflect audiometric testing results only 
in graph form.  While VA is precluded from interpreting such 
information in adjudicating a claim for service connection 
(see Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).), the Board notes that 
the report of a private audiological evaluation dated in 
January 1965-approximately one month after the Veteran's 
discharge from service-appears to reflect that, on testing, 
auditory thresholds in the right ear at frequencies 3,000 and 
4,000 Hz were 25 and 15, respectively.

The report of a November 2004 audiological evaluation 
reflects a diagnosis of bilateral sensorineural hearing loss.  
The report also reflects the Veteran's reported history of 
being notified of a hearing loss condition following his 
post-service audiological examinations, which took place 
shortly after his separation from active service.  

Collectively, the above-cited evidence suggests that the 
Veteran may hearing loss (as well as tinnitus)  associated 
with alleged in-service noise exposure.  However, as the 
record does not include testing results clearly establishing 
the claimed disabilities, or any medical opinion addressing 
the development of Under the circumstances of this case, the 
Board finds further medical evaluation, with appropriate  
Given the Veteran's reports of in-service noise exposure, 
indications of possible hearing loss shortly his period of 
service, post-service assessments of hearing loss and 
tinnitus, but the absence of testing results establishing cu 
any current medical opinion on the question of nexus, the 
Board finds that further examination and medical opinion is 
needed to resolve the claim for service connection for 
heating loss..  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA Ear, Nose and Throat (ENT) examination (with audiological 
testing) by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination and/or testing, without 
good cause, may result in a denial of the claim for service 
connection claim for hearing loss (as the original claim will 
be adjudicated on the basis of the evidence of record).  See 
38 C.F.R. § 3.655. Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination and/or 
testing, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of 
the appointment(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo examination and 
testing, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's letter to the appellant should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Thereafter, the  RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA ENT examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  
Audiometric and speech discrimination 
testing should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

Based on the results of audiometric and 
speech discrimination testing, the 
physician should specifically indicate, for 
each ear, whether the Veteran currently has 
hearing loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).   The physician should also 
indicate whether the Veteran currently 
suffers from tinnitus.

Then, with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, and in light of the Veteran's 
documented medical history and assertions, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include alleged 
noise exposure therein.  With respect to 
any diagnosed tinnitus, the examiner should 
alternatively address whether such tinnitus 
was caused or is aggravated by hearing 
loss.  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him by the pertinent VA medical 
facility.

6. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection in light of all pertinent 
evidence (to include all evidence received 
since the March 2007 SSOC) and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

